Citation Nr: 1042155	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-32 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1963 to August 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran appeared and testified at a videoconference hearing 
held before the undersigned Veterans Law Judge in February 2010.  
A copy of the transcript of this hearing has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's appeal was previously before the Board in April 
2010 at which time it requested a medical advisory opinion from a 
VA orthopedist.  This medical opinion was provided in May 2010.  
As required, the medical opinion was provided to the Veteran in 
June 2010 along with a letter advising him that he could submit 
additional evidence or argument if he wished.  In July 2010, the 
Veteran submitted a statement along with the Medical Opinion 
Response Form on which he requested that the Board remand his 
case to the Agency of Original Jurisdiction (AOJ) for review of 
this new evidence submitted by him.  In addition, the Veteran 
submitted additional evidence in September 2010 consisting of 
three lay statements without providing a waiver of AOJ review.

Because of the Veteran's election in July 2010 to have his case 
remanded for AOJ review and his failure to provide a waiver of 
AOJ review of the new evidence submitted in September 2010, the 
Board finds that it has no choice but to remand the Veteran's 
claim for AOJ consideration of the new evidence and argument 
submitted by the Veteran.  See 38 C.F.R. § 20.1304 (c) (Any 
pertinent evidence submitted by the veteran or his representative 
before the Board but not considered by the agency of original 
jurisdiction (AOJ) must be referred to the AOJ for review unless 
the veteran or his representative waives, in writing, such right 
to AOJ review or the Board determines that the benefit(s) to 
which the evidence relates may be fully allowed on appeal without 
such referral. ).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim in light of the 
additional evidence and argument submitted since the 
last adjudication of the Veteran's claim (which would 
be the July 2009 Supplemental Statement of the Case).  
If such action does not resolve the claim, a 
Supplemental Statement of the Case should be issued 
to the Veteran and his representative.  An 
appropriate period of time should be allowed for 
response.  Thereafter, this claim should be returned 
to this Board for further appellate review, if in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


